DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/30/2022 is acknowledged.
Applicant has canceled all claims from Group I. Claims 14-17 and 21-24 will be examined.
Drawings
Color photographs and color drawings (Figures 24A-B, 28A-B) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24: “wherein said first upper rail first end is engaged with a first upright adjacent ant upright upper distal end thereof” should read - wherein said first upper rail first end is engaged with a first upright adjacent and upright upper distal end thereof-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 21060029582 A1).
Regarding claim 14, Anderson discloses a method of growing a plant (Figs 1-23C), said method comprising the steps of: 
a. positioning a first plant support structure in a controlled environment; wherein said first plant support structure comprises a nutrient delivery system (Figure 4, Abstract, Paras [0047] and [0077]; two adjacent plant support structures 14); 
b. positioning a second plant support structure in said controlled environment, wherein said second plant support structure comprises a nutrient delivery system, wherein said first plant support structure is laterally spaced from said second plant support structure to define an aisle therebetween (Figure 4, Abstract, Paras [0047] and [0077]; two adjacent plant support structures 14 with nutrient delivery system 50 between, aisles 16); 
c. positioning a light support above said aisle, wherein said light support is engaged with an upper end of said first plant support and an upper end of said second plant support (Figures 3-4, Paras [0057] and [0077]; light support 60); 
d. suspending a light system from said light support, wherein said light system is moveable between a first and second position, wherein said first position is defined as extending down to a lower portion of said first and second plant support structures, and wherein a second position is defined as being raised so as to allow access to said aisle (Paras [0058]-[0059] and [0077]; light system 80 moving from a downward position to and upward position); 
e. retracting said light system to said second position (Para [0077]; moving light system 80 up); 
f. positioning a grow board on said first plant support structure, wherein said plant is positioned on said grow board (Figures 1-4, Para [0047]-[0048]; grow boards 12 with plants positioned on it); 
g. extending said light system to said first position (Figure 21A, Para [0077]; lowermost position of light system 80); 
2h. illuminating said plant with light from said light system (Para [0065]; light system 80 provides light to plants); 
i. providing nutrients to said plant with said nutrient delivery system of said first plant support structure (Figures 4 and 19A-B, Para [0048]; nutrient delivery system 50); 
j. allowing said plant to grow to a level of maturity (Para [0073]; plants grow until harvested); 
k. retracting said light system to said second position (Para [0077]; light system 80 in uppermost position allowing access to aisles 16); and, 
l. removing said grow board from said first plant support structure (Para [0073]; plants are harvested aka removed).
Regarding claim 15, Anderson discloses the method according to claim 14 wherein said first plant support structure is further defined as comprising: 
a. a foot engaged with a floor surface (Figures 5-6, Para [0051]; foot 20); 
b. a tray engaged with a top surface of said foot, wherein said foot elevates said tray from said floor surface, wherein said tray comprises a trough formed in said tray along a length thereof in a center of said tray (Figure 5-6, Para [0052]; trays 30 engaged with foot 20 comprising trough 32); 
c. a nutrient delivery system positioned in said trough (Figures 5-6, Para [0052]; nutrient supply flows through trough 32); and, 
d. a board frame engaged with said foot, said board frame comprising a first upright and a second upright configured to support said grow board, wherein said light support is engaged with a upper distal end of said first upright and an upper distal end of said second upright (Figures 3-4, Paras [0054] and [0057]; board frame 40 with uprights 41, light support 60 engaged with uprights 41).
Regarding claim 16, Anderson discloses the method according to claim 15 wherein said light system support of said first plant support structure is further defined as comprising: 
a. a first extension extending upward from said upper end of said first plant support structure (Figures 3-4, Para [0057]; extensions 61); and, 
b. a second extension extending upward from said upper end of said first plant support structure, wherein a lower end of said first extension and a lower end of said second extension cooperate to form a first valley (Figures 3-4, Para [0057]; extensions 61, valley being the bottom of the “V” created by extensions 61 in Figure 4).
Regarding claim 21, The method according to claim 16 wherein said first light support is further defined as comprising: 
a. a third extension extending upward from said upper end of said second plant support (Figures 3-4, Para [0057]; extensions 61 on second plant support); 
4b. a fourth extension extending upward from said upper end of said second plant support, wherein a lower end of said third extension and a lower end of said fourth extension cooperate to form a second valley, wherein an upper end of said first extension and an upper end of said third extension cooperate to form a first peak, and wherein an upper end of said second extension and an upper end of said fourth extension cooperate to form a second peak (Figures 3-4, Para [0057]; extensions 61, peaks at the top end of extensions 61 in Figure 4).
Regarding claim 22, Anderson discloses the method according to claim 21 wherein said light system is further defined as being suspended from said first and third extensions (Figures 3-4, Paras [0057]-[0058]; light system 80 suspended from extensions 61).
Regarding claim 23, Anderson discloses the method according to 22 wherein said light system is further defined as including a plurality of light emitting diodes (Para [0080]; light system 80 employs one or more LEDs).
Regarding claim 24, Anderson discloses the method according to claim 14 wherein said first plant support structure is further defined as comprising a first upper rail having a first end and a second end, wherein said first upper rail first end is engaged with a first upright adjacent and upright upper distal end thereof, and wherein said first upper rail second end is engaged with a second upright adjacent an upright upper distal end thereof (Figures 8-9, Paras [0054]-[0055]; top rail 46 and uprights 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 21060029582 A1).
Regarding claim 17, Anderson discloses the method according to claim 16 wherein said first light system of said first plant support structure is further defined as comprising:
a. a first upper panel having an interior surface and an exterior surface, wherein a first light source is positioned on said exterior surface (Figure 22A, Para [0080]; top panel 82); and, 
b. a lower panel positioned between said first and second upper panels, wherein said lower panel has a first surface and a second surface, wherein a third light source is positioned on said first surface, and wherein a fourth light source is positioned on said second surface (Figure 22A, Para [0080]; bottom panel 82).
Anderson discloses the claimed invention except for a second upper panel having an interior surface and an exterior surface, wherein a second light source is positioned on said exterior surface, wherein said interior surface of said first upper panel is opposed to said interior surface of said second upper panel, and wherein said first upper panel and said second upper panel are spaced apart from one another. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a second upper panel spaced apart from the first upper panel in order to supply more light within the system to ensure all plants are receiving the necessary amount of light, as it is stated in Anderson [0080] that other configurations of panels may be used, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruggier (US 20210185925 A1), Atwal (US 20210176932 A1), Giacomantonio (US 8181391 B1), Schow (US 6000173 A), Moffitt (US 20190082606 A1), and Dufresne (US 20170202164 A1). The references listed above relate to plant cultivation systems with varying types of support structures, lighting systems, and nutrient delivery systems which are directly related to the presently claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649